i          i        i                                                                   i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00035-CV

                                    IN THE INTEREST OF M.L.K.

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00070
                         Honorable Charles E. Montemayor, Judge Presiding


Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 12, 2009

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See TEX .

FAM . CODE ANN . § 161.001(1)(D), (E), (N), (O), (2) (Vernon 2002). Appellant’s court-appointed

attorney filed a brief containing a professional evaluation of the record and demonstrating that there

are no arguable grounds to be advanced. Counsel concludes that the appeal is without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights). Counsel provided
                                                                                       04-09-00035-CV

appellant with a copy of the brief. Appellant was informed of her right to review the record and

advised of her right to file a pro se brief. Appellant has not filed a brief.

        After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We GRANT counsel’s motion to withdraw. Nichols v. State,

954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.).

                                                        Sandee Bryan Marion, Justice




                                                  -2-